 

Exhibit 10.1

 



EMPLOYMENT AGREEMENT

 

This Employment Agreement, dated as of February 26, 2019 (“Agreement”), is
hereby entered into by and between Jeffrey Benck (“Employee”) and Benchmark
Electronics, Inc., a Texas corporation (“Company”).

 

RECITALS

 

In connection with Employee’s appointment by Company as its President and Chief
Executive Officer, Employee and Company desire to enter into an employment
agreement with the terms and conditions set forth herein.

 

AGREEMENT

 

In consideration of the mutual covenants and conditions contained herein, the
parties hereto agree as follows:

 

SECTION 1.      Employment. Company hereby agrees to employ Employee, and
Employee hereby accepts employment by Company, upon the terms and subject to the
conditions hereinafter set forth. During the term of his employment, Employee
shall have the title of President and Chief Executive Officer of Company.

 

SECTION 2.      Duties. In his capacity as President and Chief Executive Officer
of Company, Employee shall perform such reasonable executive duties commensurate
with the position of president and chief executive officer of a public company
of the size and scope of Company or as otherwise specified in the Bylaws of
Company, and such other reasonable executive duties as the Board of Directors of
Company (the “Board”) may from time to time reasonably prescribe with the
concurrence of Employee. Employee shall report directly and solely to the
Chairman of the Board and collectively to the Board. It is the intention of the
parties hereto that Employee shall serve on the Board during the Employment Term
(as defined in Section 3 below). Except as otherwise provided herein, except as
may otherwise be approved by the Board, and except during vacation periods and
reasonable periods due to sickness, personal injury or other disability,
Employee agrees to devote substantially all of his available time to the
performance of his duties to Company hereunder, provided that nothing contained
herein shall preclude Employee from (i) serving on the board of directors of, or
as an advisor to, any business or corporation on which he is serving on the date
hereof or, with the consent of the Board, serving on the board of directors of
any other business or corporation including one or more public companies,
(ii) serving on the board of, or working for, any charitable or community
organization and (iii) pursuing his personal financial and legal affairs, so
long as such activities do not materially interfere with the performance of
Employee’s duties hereunder. Notwithstanding clause (i) in the previous
sentence, (A) the Board reserves the right to review and approve continuation in
any existing or other board or advisory services at any time during the
Employment Term and (B) Employee shall immediately notify the Board in the event
that any of the activities set forth in the immediately previous sentence
materially interfere with the performance of Employee’s duties hereunder.

 





2 

 

SECTION 3.      Term. Except as otherwise provided herein, the term of this
Agreement and Employee’s employment shall commence on March 18, 2019 (the
“Effective Date”). The initial term of this Agreement shall end on the second
anniversary of the Effective Date (the “Initial Term”), and shall automatically
renew for successive one-year terms (each such renewal, a “Renewal Term”),
unless either party gives to the other party written notice of non-renewal no
fewer than sixty (60) days prior to the expiration of the Initial Term or any
such Renewal Term. The Initial Term, as may be extended for any Renewal Terms,
is referred to as the “Employment Term”. The parties hereto agree that
termination of this Agreement and Employee’s employment at the expiration of the
Initial Term or any Renewal Term as a result of the other party’s failure or
refusal to renew (a) by Company other than for Cause shall be considered a
termination of Employee without Cause hereunder or (b) by Employee shall be
considered a termination without Good Reason hereunder. The provisions of this
Agreement shall survive any termination hereof.

 

SECTION 4.      Compensation and Benefits. In consideration for the services of
Employee hereunder during the Employment Term, Company shall compensate Employee
and perform its other obligations as provided in this Section 4.

 

(a)               Base Salary. Commencing on the Effective Date, Employee shall
be entitled to receive, and Company shall pay Employee in equal bi-weekly
installments, a base salary at a rate per annum of nine hundred thousand dollars
($900,000.00) as increased from time to time by the Compensation Committee of
the Board (the “Compensation Committee”). The annualized amount of such base
salary for each respective annual one-year period, including any increases
hereafter approved, is referred to as the “Base Salary” for such respective
one-year period.

 

(b)               Sign-On Bonus. Company shall pay Employee a cash sign-on bonus
of eighty-five thousand dollars ($85,000.00) (the “Sign-On Bonus”), to be paid
in a lump sum no later than sixty (60) days following the Effective Date;
provided, however, that Employee may elect to defer payment of some or all of
the Sign-On Bonuses. Notwithstanding the foregoing, in the event that Employee
terminates his employment other than for Good Reason, or Company terminates
Employee’s employment for Cause, in each case, on or prior to the first
anniversary of the Effective Date, Employee shall only be entitled to retain a
pro rata portion of the Sign-On Bonus, calculated by multiplying the Sign-On
Bonus by a fraction, the numerator of which is the number of days that have
elapsed between the Effective Date and the date of such termination of
employment and the denominator of which is 365, and shall forfeit the remainder
of the Sign-On Bonus.

 

(c)                Annual Bonus. During the Employment Term, Employee shall be
eligible to participate in any annual fiscal year bonus plan that may be
provided by Company for its key executive employees, as adopted by the
Compensation Committee, subject to the terms and conditions of any such bonus
plan (the “Executive Bonus Plan”). For each fiscal year during Employee’s
employment, Employee’s target bonus opportunity under the Executive Bonus Plan
shall be 115% of Base Salary if the specified performance objectives are
attained for such year, with a maximum bonus opportunity of 230% of Base Salary
if the foregoing performance objectives are exceeded by predetermined amounts;
provided, however, that such bonus will be prorated in 2019 to reflect
Employee’s commencement of employment on the Effective Date, and no portion of
the bonus will be payable in any given year to the extent not earned. The terms
and measures for earning Employee’s annual incentive bonus will be those Company
performance metrics established by the Compensation Committee, plus any
additional measures deemed important by the Compensation Committee for the
President and Chief Executive Officer’s position, in all cases determined and
communicated to Employee as soon as practicable after the beginning, and in any
event no later than the end of the first quarter, of the applicable fiscal year,
provided, that Employee will have an opportunity to discuss with the
Compensation Committee the metrics that will apply for a particular year prior
to their being determined for each year other than 2019. All bonuses payable to
Employee under the Executive Bonus Plan in effect from time to time shall be
determined and paid on or prior to March 15 of the year following the year for
which such bonus is earned and payable.

 





3 

 

(d)               Other Long Term Incentive Compensation. Employee shall be
entitled to participate in all long-term incentive compensation programs for key
executives (if any) at a level commensurate with his position.

 

(e)               Other Benefits. During the Employment Term, Employee shall be
entitled to participate in and receive benefits under any and all pension,
deferred compensation, profit-sharing, life and other insurance, medical,
dental, health and other welfare and fringe benefit plans and programs, and be
provided any and all other perquisites, that are from time to time made
available to executive employees or other employees of Company, including
Company’s executive benefits program, which includes financial/tax planning and
executive physicals. Employee’s participation in any employee benefit plan or
program will be subject to the provisions, rules, and regulations of, or
applicable to, the plan or program. Company provides no assurance as to the
adoption or continuation of any particular employee benefit plan or program.
Employee shall also be entitled to an amount of paid vacation per calendar year,
and sick leave and illness and disability benefits, in accordance with such
reasonable Company policy as may be applicable from time to time to executive
employees.

 

(f)                No Director’s Fees. During the Employment Term, Employee
shall serve as an employee director of Company, and Employee shall not be
eligible to receive fees, equity grants or other compensation paid to Company’s
non-employee directors for his service on the Board during the Employment Term.

 

(g)               Office/Administrative Support. Employee will be provided with
an executive office at Company’s headquarters in Tempe, Arizona, and
administrative support commensurate with his position as President and Chief
Executive Officer of Company.

 

(h)               Compensation Recovery Policy. To the extent that any
compensation paid or payable pursuant to this Agreement is considered
“incentive-based compensation” within the meaning and subject to the
requirements of Section 10D of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), such compensation shall be subject to potential forfeiture
or recovery by Company in accordance with any compensation recovery policy
adopted by the Board or any committee thereof in response to the requirements of
Section 10D of the Exchange Act and any implementing rules and regulations
thereunder adopted by the U.S. Securities and Exchange Commission or any
national securities exchange on which Company’s common stock is then listed.
This Agreement may be unilaterally amended by Company to comply with any such
compensation recovery policy.

 





4 

 

(i)                 Equity Awards. As soon as reasonably practicable after the
Effective Date, the Compensation Committee shall grant Employee (i) as an
inducement award, restricted stock units (“RSUs”) with a grant date fair value
of one million nine hundred thousand dollars ($1,900,000), scheduled to vest in
four (4) equal installments on each anniversary of the Effective Date, generally
subject to Employee’s continued employment, (ii) RSUs with a grant date fair
value of one million five hundred thousand dollars ($1,500,000), scheduled to
vest in four (4) equal installments on each anniversary of the Effective Date,
generally subject to Employee’s continued employment, and (iii) performance
stock units (“PSUs”) with a grant date fair value of one million five hundred
thousand dollars ($1,500,000), with vesting subject to the achievement of the
same performance goals applicable to the annual PSU awards granted to other
officers of Company in 2019 over a three (3)-year performance period ending on
December 31, 2021 and generally subject to Employee’s continued employment. The
actual award agreements between Employee and Company governing the grants of the
RSUs and PSUs shall control and address all provisions in respect of such equity
awards, and the Compensation Committee will specify all terms and conditions of
these awards, including the applicable performance-based vesting conditions to
be satisfied (such award agreements, the “Award Agreements”); provided, however,
that, the parties hereto agree that in the event of Employee’s death or
Disability (as defined in Section 7(a) of this Agreement) during the Employment
Term, all of Employee’s outstanding equity awards will immediately vest, and any
applicable performance criteria applicable thereto will be deemed satisfied at
target level notwithstanding any contrary provisions set forth in the Award
Agreements. Following the foregoing awards , Company shall make equity grants to
Employee that are commensurate with Employee’s role, which grants will be
concurrent with Company’s normal annual grant cycle beginning in 2020.

 

SECTION 5.      Expenses and Other Employment-Related Matters. It is
acknowledged by the parties that Employee, in connection with the services to be
performed by him pursuant to the terms of this Agreement, will be required to
make payments for travel, entertainment and similar expenses. Company shall
reimburse Employee for all reasonable expenses incurred by Employee in
connection with the performance of his duties hereunder or otherwise on behalf
of Company, upon presentation of expense statements or vouchers and such other
information as Company may reasonably require in accordance with Company’s
business expense reimbursement policies as in effect from time to time. In
addition, Company will reimburse Employee’s reasonable travel expenses, which
may include first-class or business-class travel, as appropriate, to and from
his current residences to Tempe, Arizona, along with any associated expenses
including temporary lodging expenses and car rentals in the Phoenix metro area,
in furtherance of Employee’s performance of his services under this Agreement.
In lieu of temporary lodging, Company may elect to provide Employee with
corporate temporary housing during the Employment Term. Employee shall also be
entitled to reimbursement of reasonable outside legal expenses in connection
with the drafting and negotiation of this Agreement.

 

SECTION 6.      Relocation. Employee will be required to relocate to Tempe,
Arizona, or the surrounding Phoenix metro area. To minimize the disruption of
Employee’s relocation to Arizona, Company will provide Employee a cash
relocation benefit payment of two hundred and fifty thousand dollars ($250,000)
(the “Relocation Payment”), to be paid in a lump sum no later than sixty (60)
days following the Effective Date. In the event that Employee terminates his
employment other than for Good Reason, or Company terminates Employee’s
employment for Cause, in each case, (x) on or prior to the first anniversary of
the Effective Date, Employee will be required to reimburse Company for the
entire Relocation Payment and (y) following the first anniversary of the
Effective Date and on or prior to the second anniversary of the Effective Date,
Employee will be required to reimburse Company for 50% of the Relocation
Payment, in each case, to be paid to Company within ninety (90) days following
such termination.

 





5 

 

SECTION 7.      Termination. Employee’s employment may terminate prior to the
end of the Employment Term as provided in this Section 7. The date upon which
Employee’s termination of employment with Company occurs is the “Termination
Date”. For purposes of Sections 7(c) and 7(d) of this Agreement only, with
respect to the timing of any payments thereunder, the Termination Date shall
mean the date on which a “separation from service” has occurred for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (“Code”), and the
regulations and guidance thereunder. Upon any termination of employment
hereunder, Employee hereby agrees to immediately tender his resignation from the
Board, which resignation shall not be effective until and unless accepted by the
Board.

 

(a)               Death or Disability. Employee’s employment will terminate
(x) immediately upon the death of Employee during the Employment Term hereunder
or (y) at the option of Company, upon 30 days’ prior written notice to Employee
and/or his appointed guardians or representatives, in the event of Employee’s
Disability, as hereinafter defined. Employee shall not be deemed disabled
unless, as a result of Employee’s incapacity due to physical or mental illness
(as determined by a physician selected by the Employer or its insurers and
reasonably acceptable to Employee or his representative), Employee shall have
been absent from and unable to perform the essential duties of his position,
even with reasonable accommodation, on a full-time basis for 120 consecutive
business days (“Disability”). In the event of termination of Employee’s
employment pursuant to this Section 7(a):

 

(1)               Company shall immediately pay Employee (or his estate) (i) any
portion of Employee’s Base Salary accrued but unpaid through the Termination
Date and (ii) all payments and reimbursements under Section 5 hereof for
expenses incurred prior to such termination.

 

(2)               Employee (or his estate) shall be entitled to receive all
vested benefits under Company’s otherwise applicable plans and programs.

 

(3)               Employee shall be entitled to the benefits set forth in the
proviso in Section 4(i), above, with respect to outstanding equity awards.

 

(4)               If Employee is eligible for and properly elects to continue
Employee’s (or his dependents’) group health insurance coverage, as in place
immediately prior to the Termination Date, Company shall pay for the portion of
the premium costs for such coverage that Company would pay if Employee remained
employed by Company, at the same level of coverage that was in effect as of the
Termination Date, for a period of 18 consecutive months after the Termination
Date, provided, that such benefits continuation will cease if and to the extent
Employee (and, if applicable, his eligible dependents) become(s) eligible for
similar benefits by reason of new employment or Employee (or such dependents)
otherwise is/are no longer eligible for continuation coverage pursuant to
applicable laws and plans.

 





6 

 

(b)               For Cause. Company may terminate Employee’s employment for
Cause (as defined below) upon written notice by Company to Employee, such
Termination Date to be determined in accordance with the last paragraph of this
Section 7(b) below. In the event of termination of Employee’s employment for
Cause pursuant to this Section 7(b), then Company shall immediately pay Employee
only the following: (i) any portion of Employee’s Base Salary accrued but unpaid
through the Termination Date, including any accrued but unused vacation, sick
leave or other paid time off benefits, (ii) all payments and reimbursement under
Section 5 hereof for expenses incurred prior to such termination and (iii) all
vested benefits under Company’s otherwise applicable plans and programs.

 

For purposes of this Agreement, the term “Cause” shall mean Employee’s
(i) willful misconduct in the performance of his duties with Company, which
willful misconduct results in a material adverse effect on Company, provided
that no such willful misconduct will constitute “Cause” if it relates to an
action taken or omitted by Employee in the good faith, reasonable belief that
such action or omission was in or not opposed to the best interests of Company;
(ii) habitual neglect or disregard of his duties with Company that is materially
and demonstrably injurious to Company, after written notice from Company stating
with reasonable specificity the duties Employee has failed to perform; (iii)
engaging in willful misconduct that harms the reputation of Company, provided
that no such willful misconduct will constitute “Cause” if it relates to an
action taken or omitted by Employee in the good faith, reasonable belief that
such action or omission was in or not opposed to the best interests of Company;
(iv) obstruction, impedance, or failure to materially cooperate with an
investigation authorized by the Board, a self-regulatory organization empowered
with self-regulatory responsibilities under federal or state laws, or a
governmental department or agency; or (v) conviction of a felony, provided that
no such conviction will constitute “Cause” if it relates to an action determined
by the Board, in its sole discretion, to have been taken or omitted by Employee
in the good faith, reasonable belief that such action or omission was in or not
opposed to the best interest of Company. Employee’s employment may not and shall
not be terminated for Cause unless the (1) Board provides Employee with written
notice stating the conduct alleged to give rise to such Cause, (2) Employee has
been given an opportunity to be heard by the Board, (3) in the case of clause
(i) or (ii) of the definition of Cause, Employee has been given a reasonable
time to cure, and Employee has not cured such negligence or failure to the
reasonable satisfaction of the Board and (4) the Board has approved such
termination by majority vote of the members of the Board, excluding Employee.

 

(c)               By Company Without Cause. Company may terminate Employee’s
employment at any time for any reason without Cause. In the event of any
termination of Employee’s employment by Company without Cause (including a
termination by Company other than for Cause at the expiration of the Initial
Term or any Renewal Term) pursuant to this Section 7(c):

 





7 

 

(1)               Company shall immediately pay Employee (i) any portion of
Employee’s Base Salary accrued but unpaid through the Termination Date and
(ii) all payments and reimbursement under Section 5 hereof for expenses incurred
prior to such termination.

 

(2)               Employee shall be entitled to receive all vested benefits
under Company’s otherwise applicable plans and programs.

 

(3)               Subject to Employee satisfying the conditions in Section 7(f),
Company shall (i) pay Employee severance pay equal to two times the sum of (A)
the Base Salary at the Termination Date plus (B) the greater of Employee’s
target bonus under the Executive Bonus Plan in effect for the year in which the
Termination Date occurs and the last annual cash bonus actually paid to Employee
prior to the Termination Date (the amount described in clauses (A) plus (B), the
“Total Cash Amount”) and (ii) provide Employee with pro rata vesting of all
service or time-based unvested equity awards (including the RSUs) held by
Employee on the Termination Date (including any performance-based restricted
stock units subject at such date only to service or time-based conditions), in
each case, based on the number of days Employee was employed by Company under
this Agreement from the applicable grant (or vesting commencement date, if
earlier) date (or, if later, the applicable vesting date that most recently
preceded such Termination Date) of each such equity award to such Termination
Date over the total number of days in the applicable vesting period, and except
as otherwise provided above in this sentence all unvested performance-based
equity compensation (including any PSUs) held by Employee shall be forfeited.
The severance pay described in clause (i) in the previous sentence, less
applicable withholdings, shall be payable to Employee in a lump sum 60 calendar
days after the Termination Date. Employee shall have no obligation of mitigation
or similar obligation with respect to such payment. In addition, if (and only
if) the Termination Date in respect of Employee’s termination without Cause or
Termination for Good Reason (as defined below) occurs within the 24 months
immediately following a Change in Control (as defined below), then Employee
shall receive all of the benefits set forth above at the same time and in the
same manner of payment described in this Section 7(c)(3), provided that (1) in
lieu of the amount described in clause (i) above, Employee shall receive an
amount equal to three times the Total Cash Amount, and (2) in lieu of the
benefits described in clause (ii) above, Employee shall receive immediate
vesting of all of Employee’s unvested equity awards (including the RSUs) then
outstanding, and immediate vesting of all of Employee’s unvested
performance-based equity awards (including the PSUs), which vesting shall be
based on target performance.

 

(4)               Subject to Employee satisfying the conditions in Section 7(f),
if Employee is eligible for and properly elects to continue Employee’s (or his
dependents’) group health insurance coverage, as in place immediately prior to
the Termination Date, Company shall pay for the portion of the premium costs for
such coverage that Company would pay if Employee remained employed by Company,
at the same level of coverage that was in effect as of the Termination Date, for
a period of 18 consecutive months after the Termination Date, provided that such
benefits continuation will cease if and to the extent Employee becomes eligible
for similar benefits by reason of new employment or Employee otherwise is no
longer eligible for continuation coverage pursuant to applicable laws and plans.

 





8 

 

(d)               By Employee for Good Reason. Employee may terminate his
employment at any time for Good Reason (as defined below). In the event of any
termination of Employee’s employment by Employee for Good Reason pursuant to
this Section 7(d), Employee shall receive all payments and benefits described in
Section 7(c), and Employee and Company shall be subject to all obligations and
conditions set forth in Section 7(c) in respect of a Good Reason termination by
Employee (including, without limitation, in respect of Employee satisfying the
conditions in Section 7(f) as they relate to the specified provisions of
Section 7(c), Company satisfying the obligations in respect of the Award
Agreements, and the additional payments required in the event of Employee’s
termination of employment for Good Reason during the 24 months immediately
following a Change in Control). For purposes of this Agreement, “Good Reason”
means the occurrence of any of the following events without Employee’s consent:
(A) a material diminution of Employee’s title, duties or responsibilities or
change of such title, duties or responsibilities to, or addition of title,
duties and responsibilities of those inconsistent with his positions as
President and Chief Executive Officer, (B) a reduction in Employee’s Base Salary
or annual bonus or long-term incentive compensation opportunity, (C) a material
breach by Company of any provision of this Agreement, or (D) requiring that
Employee relocate Employee’s primary workplace more than 35 miles from his prior
workplace, provided, however, that the occurrence of any of the events described
in clauses (A) through (C) above will not constitute Good Reason unless (i)
Employee gives Company written notice within 60 days after the initial
occurrence of any of such event that Employee believes that such event
constitutes Good Reason and, (ii) Company thereafter fails to cure any such
event within 30 days after receipt of such notice, and (iii) Employee’s
Termination Date as a result of such event occurs within 180 days after the
initial occurrence of such event.

 

(e)               By Employee Without Good Reason. Employee may terminate his
employment at any time without Good Reason upon 30 days’ prior written notice to
Company. In the event of any such termination of Employee’s employment by
Employee without Good Reason (including a termination by Employee at the
expiration of the Initial Term or any Renewal Term) pursuant to this
Section 7(e), only the following shall be payable to Employee:

 

(1)               Company shall immediately pay Employee (i) any portion of
Employee’s Base Salary accrued but unpaid through the Termination Date and
(ii) all payments and reimbursements under Section 5 hereof for expenses
incurred prior to such termination.

 

(2)               Employee shall be entitled to receive all vested benefits
under Company’s otherwise applicable plans and programs.

 

(f)                Conditions For Severance and Benefits Continuation Payments.
Notwithstanding anything above to the contrary, any obligation of Company to
provide the severance or benefits continuation payments under Sections 7(c)(3)
and 7(c)(4) (and the corresponding payments under Section 7(d) above) shall be
contingent upon (1) Employee executing a general release in a form attached
hereto as Exhibit A, subject to updates for changes in applicable law, and such
release becoming irrevocable prior to the 60th calendar day after the
Termination Date (the “Release Period”), and (2) Employee strictly complying
with the terms of this Agreement and any other written agreements between
Company and Employee, including without limitation Employee’s compliance with
the obligations under Sections 9 and 10 below that survive the termination of
Employee’s employment.

 





9 

 

(g)               Parachute Payment Restrictions. If any payment or benefit to
be paid or provided to Employee under this Agreement, taken together with any
payments or benefits otherwise paid or provided to Employee by Company or any
corporation that is a member of an “affiliated group” (as defined in Section
1504 of the Code without regard to Section 1504(b) of the Code) of which Company
is a member (the “other arrangements”), would collectively constitute a
“parachute payment” (as defined in Section 280G(b) (2) of the Code), and if the
net after-tax amount of such parachute payment to Employee is less than what the
net after-tax amount to Employee would be if the aggregate payments and benefits
otherwise constituting the parachute payment were limited to three times
Employee’s “base amount” (as defined in Section 280G(b)(3) of the Code) less
$1.00, then the aggregate payments and benefits otherwise constituting the
parachute payment shall be reduced to an amount that shall equal three times
Employee’s base amount, less $1.00. Should such a reduction in payments and
benefits be required, Employee shall be entitled, subject to the penultimate
sentence in this Section 7(g), to designate those payments and benefits under
this Agreement or the other arrangements that will be reduced or eliminated so
as to achieve the specified reduction in aggregate payments and benefits to
Employee and avoid characterization of such aggregate payments and benefits as a
parachute payment. Company will provide Employee with all information reasonably
requested by Employee to permit Employee to make such designation. To the extent
that Employee’s ability to make such a designation would cause any of the
payments and benefits to become subject to any additional tax under Code
Section 409A, or if Employee fails to make such a designation within 10 business
days of receiving the requested information from Company, then Company shall
achieve the necessary reduction in such payments and benefits by first reducing
or eliminating the portion of the payments and benefits that are payable in cash
and then by reducing or eliminating the non-cash portion of the payments and
benefits, in each case in reverse order beginning with payments and benefits
which are to be paid or provided the furthest in time from the date of Company’s
determination. For purposes of this Section 7(g), a net after-tax amount shall
be determined by taking into account all applicable income, excise and
employment taxes, whether imposed at the federal, state or local level,
including the excise tax imposed under Section 4999 of the Code.

 

SECTION 8.      Change in Control. For purposes of this Agreement, (1) the term
“Person” means any individual, corporation, partnership, trust, company,
business, firm, association, organization, governmental instrumentality, other
entity, syndicate or group, (2) the term “Voting Securities” shall mean, as to
any Person, the then-outstanding securities of or other interests in such Person
entitled to vote generally in the election of directors, trustees or similar
managers of such Person, (3) the term “Affiliate” means any entity that,
directly or indirectly, is controlled by, controls or is under common control
with, Company or any entity in which Company has a significant equity interest
and (4) the term “Change in Control” shall mean the occurrence of any of the
following events:

 

(a)               during any period of 24 consecutive calendar months,
individuals who were Directors of Company on the first day of such period (the
“Incumbent Directors”) cease for any reason to constitute a majority of
Company’s Board; provided, however, that any individual becoming a Director
subsequent to the first day of such period whose election, or nomination for
election, by Company’s shareholders was approved by a vote of at least a
majority of the Incumbent Directors shall be considered as though such
individual were an Incumbent Director, but excluding, for purposes of this
proviso, any such individual whose initial assumption of office occurs as a
result of an actual or threatened proxy contest with respect to election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person, in each case, other than the management of
Company or the Board;

 





10 

 

(b)               the consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving (x) Company or
(y) any of its subsidiaries, but in the case of this clause (y) only if Company
Voting Securities are issued or issuable, or the sale or other disposition of
all or substantially all the assets of Company to a Person that is not an
Affiliate (each of the foregoing events being hereinafter referred to as a
“Reorganization”), in each case, unless, immediately following such
Reorganization, (i) all or substantially all the Persons who were the
“beneficial owners” (as such term is defined in Rule 13d-3 under the Exchange
Act (or a successor rule thereto)) of Company Voting Securities outstanding
immediately prior to the consummation of such Reorganization continue to
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the then outstanding Voting Securities of the corporation or other
entity resulting from such Reorganization (including, without limitation, a
corporation that, as a result of such transaction, owns Company or all or
substantially all Company’s assets either directly or through one or more
subsidiaries) (the “Continuing Company”) in substantially the same proportions
as their ownership, immediately prior to the consummation of such
Reorganization, of the outstanding Company Voting Securities (excluding, for
purposes of determining such proportions, any outstanding voting securities of
the Continuing Company that such beneficial owners hold immediately following
the consummation of the Reorganization as a result of their ownership prior to
such consummation of voting securities of any corporation or other entity
involved in or forming part of such Reorganization other than Company), (ii) no
Person (excluding any employee benefit plan (or related trust) sponsored or
maintained by the Continuing Company or any corporation controlled by the
Continuing Company) beneficially owns, directly or indirectly, 50% or more of
the combined voting power of the then outstanding voting securities of the
Continuing Company and (iii) at least a majority of the members of the board of
directors of the Continuing Company (or equivalent body) were Incumbent
Directors at the time of the execution of the definitive agreement providing for
such Reorganization or, in the absence of such an agreement, at the time at
which approval of the Board was obtained for such Reorganization;

 

(c)               the shareholders of Company approve a plan of complete
liquidation or dissolution of Company unless such liquidation or dissolution is
part of a transaction or series of transactions described in paragraph (b) above
that does not otherwise constitute a Change in Control; or

 

(d)               any Person (other than (A) Company, (B) any trustee or other
fiduciary holding securities under an employee benefit plan of Company or an
Affiliate or (C) any company owned, directly or indirectly, by the shareholders
of Company in substantially the same proportions as their ownership of the
voting power of Company Voting Securities) becomes the beneficial owner,
directly or indirectly, of securities of Company representing 50% or more of the
combined voting power of Company Voting Securities; provided, however, that for
purposes of this paragraph (d), the following acquisitions shall not constitute
a Change in Control: (i) any acquisition directly from Company, (ii) any
acquisition by an underwriter temporarily holding such Company Voting Securities
pursuant to an offering of such securities or (iii) any acquisition pursuant to
a Reorganization that does not constitute a Change in Control for purposes of
paragraph (b) above.

 





11 

 

SECTION 9.      Confidential Information.

 

(a)               Employee recognizes and acknowledges that certain proprietary,
non-public information owned by Company and its affiliates, including without
limitation proprietary, non-public information regarding customers, pricing
policies, methods of operation, proprietary computer programs, sales products,
profits, costs, markets, key personnel, technical processes, and trade secrets
(hereinafter called “Confidential Information”), are valuable, special and
unique assets of Company and its affiliates. Employee will not, during or after
his term of employment, without the prior written consent of a member of the
Board believed by Employee to have been authorized by the Board for such
purpose, knowingly and intentionally disclose any of the Confidential
Information obtained by him while in the employ of Company or during his prior
service as a member of the Board to any person, firm, corporation, association
or other entity for any reason or purpose whatsoever, directly or indirectly
(other than to an employee of Company of its affiliates, a director of Company
or its affiliates, or a person to whom disclosure is necessary or appropriate in
Employee’s good faith judgment in connection with the performance of his duties
hereunder or otherwise on behalf of Company), unless and until such Confidential
Information becomes publicly available (other than as a consequence of the
breach by Employee of his confidentiality obligations under this Section 9), and
except as may be required (or as Employee may be advised by counsel is required)
in connection with any judicial, administrative or other governmental proceeding
or inquiry. In the event of the termination of his employment, whether voluntary
or involuntary and whether by Company or Employee, Employee will deliver to
Company and will not take with him any documents, or any other reproductions (in
whole or in part) of any items, comprising Confidential Information (except that
Employee may retain his personal address, telephone and other contact lists and
information and any other documents or reproductions retained upon the advice of
counsel). Notwithstanding any other provision hereof, the term “Confidential
Information” does not include any information that (a) is or becomes publicly
available other than as the result of the breach by Employee of his
confidentiality obligations under this Section 9, (b) became, is or becomes
available to Employee on a non-confidential basis from a source, other than
Company, that to Employee’s knowledge is not prohibited from disclosing such
information to Employee by a confidentiality obligation owed to Company or
(c) was known to Employee prior to becoming a member of the Board.

 





12 

 

(b)               This Agreement is not intended to limit or restrict, and shall
not be interpreted in any manner that limits or restricts, Employee from
exercising any legally protected whistleblower rights (including pursuant to
Section 21F of the Exchange Act (“Section 21F”)) or receiving an award for
information provided to any government agency under any legally protected
whistleblower rights. Notwithstanding anything in this Agreement to the
contrary, nothing in or about this Agreement prohibits Employee from: (i) filing
and, as provided for under Section 21F, maintaining the confidentiality of a
claim with the SEC; (ii) providing Confidential Information to the SEC, or
providing the SEC with information that would otherwise violate this Section 9,
to the extent permitted by Section 21F; (iii) cooperating, participating or
assisting in an SEC investigation or proceeding without notifying Company; or
(iv) receiving a monetary award as set forth in Section 21F.

 

(c)               Employee acknowledges that Employee has been notified that
under the Defend Trade Secrets Act: (i) no individual will be held criminally or
civilly liable under federal or state trade secret law for disclosure of a trade
secret (as defined in the Economic Espionage Act) that is: (x) made in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and made solely for the purpose of reporting or
investigating a suspected violation of law, or (y) made in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal so that it is not made public; and (ii) an individual who pursues a lawsuit
for retaliation by an employer for reporting a suspected violation of the law
may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal, and does not disclose the trade
secret, except as permitted by court order.

 

SECTION 10.  Non-Competition, Non-Solicitation, Non-Disparagement. During the
period of Employee’s employment with Company pursuant to this Agreement and for
a period of two (2) years thereafter, Employee will not knowingly and
intentionally (i) engage, directly or indirectly, alone or as a partner,
officer, director, employee, or consultant of any other business organization in
any business activities that are substantially and directly competitive with the
business activities then conducted by Company anywhere in the world; it being
mutually understood and agreed that customers or suppliers of Company who are
not also primarily engaged in providing electronics design, engineering or
manufacturing or precision manufacturing services and who purchase goods or
services from, or supply goods or services to, Company shall not be deemed to be
engaging in business activities that are substantially and directly competitive
with the business activities conducted by Company (the “Designated Industry”);
(ii) divert to any competitor of Company in the Designated Industry any customer
of Company; (iii) solicit or encourage any officer, employee, or consultant of
Company to leave its employ for employment by or with any competitor of Company
in the Designated Industry or, on behalf of herself or any other Person, hire,
employ or engage any such person; or (iv) engage at any time in any form of
conduct or make any statements, or direct any other person or entity to engage
in any conduct or make any statements, that disparage, criticize or otherwise
impair the reputation of Company, its subsidiaries, their products and services,
or their past and present officers, directors, employees and consultants. The
parties hereto acknowledge that (A) Employee’s non-competition obligations
hereunder will not preclude Employee from (x) owning less than 5% of the common
stock of any publicly traded corporation or other Person conducting business
activities in the Designated Industry or (y) serving as a director of a
corporation or other Person engaged in the manufacturing or electronics industry
whose business operations are not substantially and directly competitive with
those of Company; and (B) the restrictions set forth in clause (iv) of the
preceding sentence shall not apply to any statements by Employee that are made
truthfully in response to a subpoena or as otherwise required by applicable law
or other compulsory legal process. Company agrees to direct the members of its
Board and executive management team to not engage in any conduct or to make any
statements, or direct any other person to engage in any conduct or to make any
statements, that disparage, criticize or otherwise impairs the reputation of
Employee.

 





13 

 

SECTION 11.   Arbitration.

 

(a)               Subject Claims; Initiation of Binding Arbitration. Company and
Employee agree that all (i) disputes and claims of any nature that Employee may
have against Company and any subsidiaries or affiliates and their officers and
employees, including all federal or state statutory, contractual, and common law
claims (including all employment discrimination claims) arising from,
concerning, or relating in any way to our employment relationship, (ii) all
disputes and claims of any nature that Company may have against Employee, or
(iii) any dispute among us about the arbitrability of any claims or controversy
will be resolved out of court. Any such claims will be submitted exclusively
first to mandatory mediation and, if mediation is unsuccessful, to mandatory
arbitration.

 

(b)               Arbitration Procedure. Unless otherwise agreed in writing by
Company and Employee, any arbitration proceeding will be held in Tempe, Arizona.
The arbitration will be conducted under the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association (“AAA Rules”). The
claim will be submitted to a single experienced, neutral employment arbitrator
selected in accordance with the AAA Rules. The arbitrator shall have full
authority to award or grant all remedies provided by law. The arbitrator shall
have full authority to permit adequate discovery. At the conclusion of the
arbitration proceeding, the arbitrator shall issue a written, reasoned award.
The award of the arbitration shall be final and binding. A judgment upon the
award may be entered and enforced by any court having jurisdiction. Each party
shall pay the fees of their respective attorneys, the expenses of their
witnesses, and any other expenses incurred by such party in connection with the
arbitration, provided, however, that Company shall pay for the fees of the
arbitrator and the administrative and filing fees charged by the AAA.

 

(c)               Nonjoinder. In no event may an arbitrator allow any party to
join claims of any other employee in a single arbitration proceeding without
consent of Employee and Company. In the event that the dispute or claim involves
a written agreement between Employee and Company (including this Agreement) or a
compensation plan, the arbitrator will have no authority to add to, detract
from, or otherwise modify the agreement or plan provisions other than as
expressly set forth in that agreement or plan. Should this arbitration agreement
conflict with the arbitration provisions of any other agreement that Employee
has with Company, the terms of this agreement will govern.

 

(d)               Equitable Relief. In the event that irreparable injury could
occur during the pendency of a mediation or arbitration proceeding, to restore
or maintain the status quo until the dispute has been resolved by mediation or
arbitration a party may apply to a court of competent jurisdiction to obtain a
temporary or preliminary injunction in aid of mediation and arbitration.

 





14 

 

(e)               Binding Agreement. Notwithstanding any policy of Company
permitting it to alter its policies, procedures, and the terms and conditions of
employment, this agreement to arbitrate is binding and cannot be modified or
superseded except by a written agreement signed by an authorized representative
of Company and Employee.

 

SECTION 12.   General.

 

(a)               Notices. All notices and other communications hereunder will
be in writing, and will be deemed to have been duly given if delivered
personally, or three business days after being mailed by certified mail, return
receipt requested, or upon receipt if sent by written telecommunications, to the
relevant address set forth below, or to such other address as the recipient of
such notice or communication will have specified to the other party hereto in
accordance with this Section 12(a):

 

If to Company, to:

 

Benchmark Electronics, Inc.
56 South Rockford Drive

 

Tempe, Arizona 85281


Attn: Corporate Secretary
Fax No.: 623-300-7099

 

If to Employee, to:

 

Jeffrey Benck
(at Employee’s primary address on the books and records of Company from time to
time)

 

(b)               Withholding; No Offset. All payments required to be made by
Company under this Agreement to Employee will be subject to the withholding of
such amounts, if any, relating to federal, state and local taxes as may be
required by law. No payment under this Agreement will be subject to offset or
reduction attributable to any amount of obligation Employee may owe or be liable
for to Company or any other Person.

 

(c)               Equitable Remedies. Each of the parties hereto acknowledges
and agrees that upon any breach by Employee of his obligations under any of
Sections 8 and 9 hereof, Company will have no adequate remedy at law, and
accordingly will be entitled to specific performance and other appropriate
injunctive and equitable relief.

 

(d)               Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, such provision will be fully severable and
this Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision never comprised a part hereof; and the remaining
provisions hereof will remain in full force and effect and will not be affected
by the illegal, invalid or unenforceable provision or by its severance herefrom.
Furthermore, in lieu of such illegal, invalid or unenforceable provision, there
will be added automatically as part of this Agreement a provision as similar in
its terms to such illegal, invalid or unenforceable provision as may be possible
and be legal, valid and enforceable.

 





15 

 

(e)               Waivers. No delay or omission by either party hereto in
exercising any right, power or privilege hereunder will impair such right, power
or privilege, nor will any single or partial exercise of any such right, power
or privilege preclude any further exercise of any other right, power or
privilege.

 

(f)                Counterparts. This Agreement may be executed in multiple
counterparts, each of which will be deemed an original, and all of which
together will constitute one and the same instrument.

 

(g)               Captions. The captions in this Agreement are for convenience
of reference only and will not limit or otherwise affect any of the terms or
provisions hereof.

 

(h)               Reference to Agreement. Use of the words “herein”, hereof”,
“hereto” and the like in this Agreement refer to this Agreement only as a whole
and not to any particular Section, subsection or provision of this Agreement,
unless otherwise noted. Any reference to a “Section” or “subsection” shall refer
to a Section or subsection of this Agreement, unless otherwise noted.

 

(i)                 Successors and Binding Agreement. Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all of the business or
assets of Company, by agreement in form and substance satisfactory to Employee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent Company would be required to perform if no such succession
had taken place. This Agreement shall be binding upon and inure to the benefit
of Company and any successor to Company, including without limitation any
Persons acquiring directly or indirectly all or substantially all of the
business or assets of Company whether by purchase, merger, consolidation,
reorganization, or otherwise (and such successor shall thereafter be deemed the
“Company” for the purposes of this Agreement), but shall not otherwise be
assignable, transferable or delegable by Company. Without limiting the
foregoing, the surviving or transferee corporation or other person in any such
transaction (whether by merger, consolidation, reorganization, transfer of
business or assets, or otherwise) shall be subject to the provisions of Section
7 hereof and shall be deemed to be Company for purposes of such provisions,
regardless of whether such transaction itself constituted a Change of Control of
Company.

 

(j)                 Entire Agreement; Amendments and Waivers. This Agreement
contains the entire understanding of the parties, and supersedes all prior
agreements and understandings between them, relating to the subject matter
hereof, including any letters or term sheets. This Agreement may not be amended
or modified except by a written instrument hereafter signed by each of the
parties hereto, and may not be waived except by a written instrument hereafter
signed by the party granting such waiver. Company has not made any promise or
entered into any agreement that is not expressed in this Agreement, and Employee
is not relying upon any statement or representation of any agent of Company. In
executing this Agreement, Employee is relying solely on his judgment and has
been represented by the legal counsel of his choice in connection with this
Agreement who has read and explained to Employee the entire contents of this
Agreement, as well as explained the legal consequences. No agreements or
representation, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement.

 





16 

 

(k)               Governing Law. This Agreement and the performance hereof shall
be governed and construed in all respects, including but not limited to as to
validity, interpretation and effect, by the laws of the State of Arizona,
without regard to the principles or rules of conflict of laws thereof.

 

(l)                 Section 409A. This Agreement is intended to satisfy, or be
exempt from, the requirements of Section 409A of the Code, including current and
future guidance and regulations interpreting such provisions (collectively,
“Code Section 409A”), and should be interpreted accordingly. For purposes of
Code Section 409A, any installment payments provided under this Agreement shall
each be treated as a separate payment. Notwithstanding anything to the contrary
in this Agreement, if any amount payable pursuant to this Agreement constitutes
a deferral of compensation subject to Code Section 409A, and if such amount is
payable as a result of Employee’s “separation from service” at such time as
Employee is a “specified employee” (within the meaning of those terms as defined
in Code Section 409A), then no payment shall be made, except as permitted under
Code Section 409A, prior to the first business day after the date that is six
months after Employee’s separation from service. If the Release Period spans two
calendar years, payment of the cash severance amounts described in Section
7(c)(3) hereof shall be made in the second calendar year. Except for any tax
amounts withheld by Company from the payments or other consideration hereunder
and any employment taxes required to be paid by Company, Employee shall be
responsible for payment of any and all taxes owed in connection with the
consideration provided for in this Agreement.

 

[Signature Page Follows]

 

 

1

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

 



  Benchmark Electronics, inc.,                       By: /s/ Stephen Beaver    
  Name: Stephen Beaver     Title:

Vice President, General Counsel & Secretary

                                  Employee,                       By:   /s/
Jeffrey Benck       Name:   Jeffrey Benck  



  

 

 

 



Exhibit A



 

Release

 

THIS RELEASE (this “Release”) is executed by Jeffrey Benck (“Executive”) and
delivered by him to Benchmark Electronics, Inc. (“Benchmark”).

 

WHEREAS, Executive and Benchmark entered into an employment agreement dated as
of February 26, 2019 (the “Employment Agreement”); and

 

WHEREAS, it is a condition to certain obligations under the Employment Agreement
that Executive execute and deliver to Benchmark this Release.

 

NOW, THEREFORE, in consideration of the payments and benefits set forth in the
Employment Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Executive agrees as follows:

 

1.                  Release and Waiver. Executive, on behalf of himself and his
agents, heirs, executors, administrators, successors and assigns, hereby
RELEASES AND FOREVER DISCHARGES Benchmark, including without limitation
Benchmark’s parents, subsidiaries, affiliates and other related companies, as
well as any and all of their officers, directors, agents, employees, partners,
shareholders, attorneys, insurers, predecessors, successors and assigns
(collectively the “Released Parties”) from any and all claims, damages,
complaints, grievances, causes of action, suits, liabilities, demands and
expenses (including attorneys’ fees) of any nature whatsoever, both at law and
in equity (except those expressly reserved herein), whether known or unknown,
now existing or which may result from the existing state of things, which
Executive now has or ever had against the Released Parties from the beginning of
time to the date of execution of this Release (set forth underneath Executive’s
signature hereto). In particular, without limitation of the foregoing, the
Released Parties are specifically released from and held harmless from any and
all claims arising out of or related to Executive’s employment relationship with
Benchmark, including, without limitation, his separation from employment. It is
Executive’s intention that this Release constitute a full and final general
release of all such claims and that this release be as broad as possible. This
Release does not release or waive any rights or claims that may arise after the
date this Release is executed.

 

2.                  Scope of Release. Without limiting the foregoing in any way,
Executive’s release and waiver includes, but is not limited to, any rights or
claims Executive may have under: the Age Discrimination in Employment Act of
1967 (29 U.S.C. § 621, et seq.) (“ADEA”); Title VII of the Civil Rights Acts of
1964; 42 U.S.C. § 1981; the Family and Medical Leave Act; the Fair Labor
Standards Act; the Equal Pay Act; the Rehabilitation Act of 1973 and the
Americans with Disabilities Act; ERISA; WARN; the Older Workers Benefit
Protection Act (“OWBPA”); the National Labor Relations Act; and any rights,
actions, claims (including medical and health benefit claims) or liability under
any state or local statute or regulation, including but not limited to
the Arizona Wage Act, Arizona Equal Pay Act, Arizona Employment Protection
Act, Arizona Civil Rights Act, Arizona Occupational Health and Safety
Act, Arizona Right to Work Act, Arizona Drug Testing of Executives
Act, Arizona Medical Marijuana Act, Arizona criminal code and all state or local
whistleblower protection statutes, codes or regulations and common law
principles, including tort, contract and equitable claims, except claims or
proceedings necessary to enforce the provisions of this Release; and any other
federal, state or local laws or regulations concerning employment or prohibiting
employment discrimination, harassment or retaliation. This release and waiver
also includes any claims against Benchmark and/or the Released Parties based on
contract or tort, claims for defamation, libel, invasion of privacy, intentional
or negligent infliction of emotional distress, wrongful termination,
constructive discharge, breach of contract, breach of the covenant of good faith
and fair dealing, breach of fiduciary duty and fraud. Executive agrees that he
shall never file a lawsuit or other complaint challenging the validity or
enforceability of this Release. Executive waives and releases any claim that he
has or may have to reemployment after the execution of this Release.

 



A-1 

 

 

3.                  Rights Not Relinquished. Executive does not by this Release
relinquish (a) any right to any vested benefits under any benefit plans or
arrangements maintained by Benchmark or its subsidiaries or affiliates, (b) any
right to indemnification under any applicable directors’ and officers’ liability
insurance policy, indemnity agreement, applicable state and federal law and
Benchmark’s articles of incorporation and bylaws, (c) any rights in Executive’s
capacity as a securityholder of Benchmark or (d) Executive’s right to receive
the benefits set forth in Sections 7(c) or 7(d) of the Employment Agreement, as
applicable.

 

4.                  Risk of Mistake of Fact. Executive understands that any of
the facts or circumstances that Executive may currently rely on may later be
found, suspected or claimed to be different from the facts and circumstances as
Executive now believes them to be (each, a “Mistake of Fact”). Executive assumes
the risk of any Mistake of Fact and agrees that this Release shall remain
effective despite any such Mistake of Fact. Specifically, it is a condition of
this Release, and it is Executive’s intention by signing this Release, that
except as expressly set forth herein the release of claims contained in this
Release shall be effective as a bar to each and every claim, whether now known
or unknown.

 

5.                  No Lawsuits, Complaints or Claims. Executive waives his
right to file any charge or complaint against Benchmark and/or any of the
Released Parties arising out of his employment or separation from employment or
any facts occurring prior to Executive signing this Release before any federal,
state or local court or any federal, state or local administrative agency,
except where such waivers are prohibited by law. By signing this Release,
Executive represents that he has not filed any such claims, causes of action or
complaints. Notwithstanding the foregoing, Executive does not waive or release
any claim which cannot be validly waived or released by private agreement.
Specifically, nothing in this Release shall prevent Executive from filing a
charge or complaint with, or from participating in, an investigation or
proceeding conducted by the U.S. Securities and Exchange Act of 1934 (the
“SEC”), EEOC, DFEH or any other federal, state or local agency charged with the
enforcement of any employment laws. However, Executive understands that by
signing this Release, Executive waives the right to recover any damages or to
receive other relief in any claim or suit brought by or through the EEOC, the
DFEH or any other state or local federal agency on Executive’s behalf to the
fullest extent permitted by law, but expressly excluding any award or other
relief available from the SEC. This Release is not intended to, and shall not be
interpreted in any manner that limits or restricts Executive from, exercising
any legally protected whistleblower rights (including pursuant to Rule 21F under
the SEC) or receiving an award for information provided to any government agency
under any legally protected whistleblower rights. Executive acknowledges that he
has no pending workers’ compensation claims and that this Release is not related
in any way to any claim for workers’ compensation benefits, and that he has no
basis for such a claim.

 



A-2 

 

 

6.                  Adequate Notice. Executive acknowledges that he was given an
adequate opportunity to review and consider this Release.

 

7.                  Consult an Attorney. Executive acknowledges that Benchmark
has advised Executive to consult an attorney, at Executive’s expense, concerning
Executive’s rights and the terms of this Release, and that Executive had
sufficient time to do so and did so or voluntarily chose not to do so.
Executive’s waivers are knowing, conscious and with full appreciation that at no
time in the future may Executive pursue any of the rights that Executive waived
in this Release.

 

8.                  Right to Revoke. During the seven (7)-day period following
the date Executive executes this Release (such period, the “Revocation Period”),
Executive may revoke this Release completely by delivering a letter, personally
or by USPS Certified Mail, to Benchmark’s Corporate Secretary, containing
Executive’s revocation of this Release. This Release shall become effective and
irrevocable on the day following the conclusion of the Revocation Period. This
Release shall have no legal effect, and Executive shall not be entitled to the
payments and benefits set forth in Section 7(c)(3) or 7(c)(4) (or the
corresponding payments under Section 7(d)) of the Employment Agreement, if
revoked as provided herein.

 

IN WITNESS WHEREOF, Executive has executed and delivered this Release on the
date set forth below.

 

Date:

      Jeffrey Benck

 



A-3 

 

 

 

 

 

